DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-8) in the reply filed on October 4, 2022  is acknowledged.  The traversal is on the ground(s) that at least the claimed inventions must be independent or distinct, as claimed and there would be a serious burden on the Examiner if the restriction is not required.  This is not found persuasive because as demonstrated in the Requirement for Restriction sent August 30, 2022, while group I (for example, claim 1) relates to a method having a step of pre-heating a reticle prior to exposure operation of an exposure tool of a lithography system by a reticle transport system; group II (for example claim 9) explicitly relates to a method having a step of “determining by a controller of an extreme ultraviolet system a heating parameter for heating a reticle prior to an exposure operation of a substrate lot” and providing a control signal to one or more components in a reticle transport system and group III (for example 18) relates to an extreme ultraviolet exposure system having among other features, a thermal camera configured to generate temperature data associated with the reticle; a controller to determine based on the temperature, one or more parameter for heating the reticle prior to a second exposure operation subsequent to the first exposure operation.  There is no technical relationship among such inventions, involving one or more of the same or corresponding special technical features.  For instance, claims 1 and 18 are silent with respect to determine the heat parameter and providing a signal to one or more components in a reticle transport system.  There are no common technical features between groups I, II and III.  Clearly, these claimed inventions have different designs, modes of operation and effect and thus they place a serious burden on the Examiner in regard to both search and/or consideration. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novel et al (US 2015/0192856 A1).

    PNG
    media_image1.png
    259
    492
    media_image1.png
    Greyscale
With respect to claim 1, Onvlee discloses a method comprising all features of the instant claim such as:  preheating by a reticle transport system of a lithography system (100), a reticle (210) prior to an exposure operation of an exposure tool (see figure 1) of the lithography system and transporting by the reticle transport system (see figure 2A; paragraph [0056]), the reticle to a reticle stage (216) of the exposure tool wherein the reticle is pre-heated at least one of prior to transport of the reticle to the reticle stage or during transport of the reticle to the reticle stage (see paragraph [0075]).  





As to claim 2, pre-heating the reticle using a reticle heater in a storage slot of a storage device included in the reticle transport system.	As to claim 3, pre-heating the reticle (210) has pre-heating the reticle using a reticle heater (see figure 2A) on a robot arm/dummy stage/turret (706)  included in the reticle transport system (see paragraph [0075]). 
As to claim 6, wherein pre-heating the reticle has pre-heating the reticle to a temperature that is approximately equal to an estimated saturation temperature of the reticle for the exposure operation. That is: the temperature distribution in the reticle to be maintained in a nearly uniform spatial distribution (see paragraphs [0050-0051]). 
As to claim 8, pre-heating the reticle prior to the exposure operation to reduce deformation changes of the reticle during the exposure operation (for example: see paragraph [0004]; and [0048]).
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda et al (U.S.2017/0052460 A1).
With respect to claim 1, Yoneda discloses a method comprising all features of the instant claim such as:  preheating by a reticle transport system (100; 110) of a lithography system (200), a reticle (10) prior to an exposure operation of an exposure tool (see figure 1) of the lithography system and transporting by the reticle transport system (see paragraphs [0042-0049]), the reticle to a reticle stage (222) of the exposure tool wherein the reticle is pre-heated at least one of prior to transport of the reticle to the reticle stage or during transport of the reticle to the reticle stage (see paragraph [0039]).
	As to claim 2, wherein pre-heating the reticle has pre-heating the reticle using a reticle heater (130-138; 300) in a storage slot of a storage device included in the reticle transport system (see figure 9).
	As to claim 3, wherein pre-heating the reticle (10) has pre-heating the reticle using a reticle heater (130-138) on robot arm (110) included in the reticle transport system.
	As to claim 4, pre-heating the reticle based on a substrate lot job, in which the reticle is to be used, being added to a processing queue of the lithography system (see paragraphs [0034-0035]).
	With respect to claim 6, wherein the exposure operation has processing a plurality of semiconductor substrates (250)  in a substrate lot (see paragraph [0035]); and wherein pre-heating the reticle to a temperature that is approximately equal to an estimate saturation temperature of the reticle for the exposure operation (see claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 are rejected under 35 U.S.C 103 as being unpatentable either over Onvlee et al (US 2015/0192856 A1).
As to claim 4, Onvlee discloses substantially all of the limitations of the instant claim as discussed above.  It is noted that a substrate lot or substrate storage/library is an inherent element or a well-known element of a lithography system.  Onvlee does not expressly disclose “pre-heating reticle based on substrate lot job”.  Onvlee, however suggests that “the method of intentionally and selectively heating one or more areas of the reticle may allow the temperature distribution in the reticle to be maintained in a nearly uniform spatial distribution” (see paragraph [0051]).  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to pre-heat the reticle based on the substrate lot job thereby improving the quality of the lithography system. 
As to claim 5, Onvlee does not expressly disclose the pre-heating the reticle for a time duration in a range of approximately 5 minutes to approximately 10 minutes.  This is not an inventive step since it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to select the period of time in the range of approximately 5-10 minutes for pre-heating the reticle of Onvlee so that the reticle could be heated to a desired temperature and thereby preventing the thermal expansion of the reticle. 
As to claim 7, Onvlee does not discloses “the reticle and the other reticle are pre-heated to different temperature”, as recited.  In view of the teachings of Onvlee, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to pre-heat the reticles of Onvlee to different temperatures for the purpose of preventing the thermal expansion of the reticles, as intended (see paragraph [0048]).
Claims 5 and 7 are rejected under 35 U.S.C 103 as being unpatentable either over Yoneda et al (US 2017/0052460A1).
As to claim 5, Yoneda does not expressly disclose the pre-heating the reticle for a time duration in a range of approximately 5 minutes to approximately 10 minutes.  Yoneda, however suggests that the control (133) switches on and off hate generation by the heat generating member at a predetermined timing (see paragraph [0030]).  In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to select the period of time in the range of approximately 5-10 minutes for pre-heating the reticle of Yoneda so that the reticle could be heated to a desired temperature and thereby preventing the thermal expansion of the reticle. 
As to claim 7, Yoneda does not discloses “the reticle and the other reticle are pre-heated to different temperature”, as recited.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to pre-heat the reticles of Yoneda to different temperatures for the purpose of preventing the thermal expansion of the reticles, as intended.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillips et al (US 2007/0211232 A1); Lof et al (U.S.Pat. 11,372,242) disclose systems for heating reticles of lithography systems and have been cited since each of which comprises substantially all of the limitations of the instant claims of the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
11/8/22

/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882